Citation Nr: 1631601	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  14-22 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Bilateral hearing loss did not have onset during active service, did not manifest within one year of separation from active service, and was not caused by active service.
 
2. Tinnitus was not caused by active service and did not have onset during active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2015).

2. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, the Veteran filed his claim on a VA Form 21-526EZ FEB 2010, Fully Developed Claim (Compensation) and included the signed claim certification.  This demonstrates that VA met its duty to notify.  Additionally, the Veteran submitted statement from his spouse and sibling to support his claims and contended in his VA Form 9 that evidence of record shows in-service noise exposure, that family members have verified when he began having hearing loss and tinnitus and that such evidence should outweigh the medical opinion of record.  This shows that he understood what needed to be proven and knew that he could add evidence to the record.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Service treatment records and VA treatment records have been associated with the file and VA afforded the Veteran an adequate audiological examination in January 2013. 

The Board recognizes that the Veteran's representative's contention in the July 2016 Informal Hearing Presentation statement that because the VA examiner noted the effect of diabetes on the Veteran's hearing, VA should delay adjudication until such time that VA informs him of a possibility of service connecting diabetes, because, if diabetes were to be service connected, the hearing loss and tinnitus claims could potentially be service connected on a secondary basis to diabetes.  The Board finds the proximate relationship of these facts, a condition for which a claim has not even been filed, let alone service connection granted as related to a pending claim for different disabilities is absent here and delaying adjudication of the appeal is not warranted.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran.  No useful purpose would be served in remanding the questions addressed herein for yet more development.

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection will be presumed if a Veteran has a current disability resulting from a certain chronic disease, including sensorineural hearing loss or tinnitus as organic diseases of the nervous system, if that disease manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

II.A.  Service Connection Merits - Hearing Loss

The January 2013 VA examiner bilateral sensorineural hearing loss and the audiometric test values demonstrate that he has a bilateral hearing loss disability as defined by VA regulation.  This diagnosis satisfies the first element of a service connection claim.

The Board observes that service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As these evaluations were conducted prior to October 1967, the Board has converted the ASA units (first threshold listed at each frequency) to ISO units (second threshold listed at each frequency) as indicated below.

Relating to the in-service incurrence of the disability, the service medical records do not document reports of hearing difficulties.  On the Veteran's January 1962 Report of Medical History for purposes of pre-induction he reported ear, nose or throat trouble.  On the contrary, during his August 1963 Report of Medical Examination for purposes of induction he denied ear, nose or throat trouble.  The August 1963 report found the Veteran's hearing in the right ear to be 0 (15) dB at 500 Hz, -5 (5) dB at 1000 Hz, 0 (10) dB at 2000 Hz, -10 (0) dB at 3000 Hz and -10 (-5) dB at 4000 Hz.  In the left ear, the Veteran's hearing was 5 (20) dB at 500 Hz, 0 (10) dB at 1000 Hz, 0 (10) dB at 2000 Hz, -5 (5) dB at 3000 Hz and -5 (0) dB at 4000 Hz.  These auditory thresholds do not support a finding of a hearing loss disability directly following the Veteran's active service.  The Veteran's June 1965 Report of Medical Examination for purposes of separation includes a report of ear trouble.  However, the June 1965 report found normal hearing in both ears, based on scores of 15 out of 15 on whispered voice tests administered in both ears.  Moreover, the clinical evaluation indicated normal ears.

Notwithstanding the lack of notation in the Veteran's service treatment records, the Veteran contends his hearing loss disability was caused by loud noise exposure in-service due to his military occupational specialty.  He claimed that during service he was exposed to power generators and engines without hearing protection, but had minimal exposure to weapons and firing ranges.  See January 2013 VA Audiological Examination Report. 

Post-service treatment records show no complaints of hearing loss or problems with the Veteran's ears.  February 2012 VA treatment records review of symptoms show no reports of change or loss of hearing.  September 2013 VA treatment records describe the Veteran's hearing status as fair.

A VA audiological examination was performed in January 2013.  The Veteran reported hearing loss symptoms since service, but indicated that this VA examination was the first time he was tested for hearing loss.  This examination diagnosed sensorineural hearing loss in both ears with 88 percent speech discrimination in both ears.  The puretone thresholds for the right ear were 35 dB at 500 Hz, 50 dB at 1000 Hz, 30 dB at 2000 Hz, 45 dB at 3000 Hz and 60 dB at 4000 Hz.  For the left ear, puretone thresholds were 30 dB at 500 Hz, 25 dB at 1000 Hz, 40 dB at 2000 Hz, 30 dB at 3000 Hz and 40 dB at 4000 Hz.  The examiner acknowledged the Veteran's reports of military noise exposure but found it was unlikely either the onset of the Veteran's hearing loss or current level of hearing loss was caused by or resulted from an event in military service.  In support of this opinion, the examiner indicated that the Veteran's medical history of audiometric findings do not suggest long standing hearing loss, and current findings do not suggest noise induced hearing loss.  She explained this in terms of the left and right ear responses over the frequency range.  The examiner indicated that the August 1963 induction evaluation indicates normal hearing in both ears, and acknowledged the Veteran's whispered tests at separation.  The examiner attributed the Veteran's current hearing loss to natural age effects, and noted that his microvascular compromise, secondary to diabetes, could be a contributing factor to hearing loss.      

The Board finds the January 2013 examiner's opinion to be well reasoned and thorough, having considered the entire record, including service treatment records, as well as the Veteran's historical accounts and providing specific medical evidence for the opinion rendered.  Therefore, the January 2013 examination report warrants probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions"). 

In arriving at this conclusion, the Board has also considered the statements made by the Veteran and his family members relating to the Veteran's exposure to noise in the military and to the history of his hearing loss.  This includes a statement from his sibling that she recalls that when the Veteran returned from service in July 1965 her and her family noticed that they had to speak louder and report portions of conversations because he could not hear as well as he could before deploying.  

The statements from these laypersons come many years after service and necessarily rely on memory.  Because of these facts, the probative value of the statements is less significant than if the time periods were shorter.  This impacts negatively on the probative value of the statements.  As to the opinions of the Veteran and family members that exposure to noise caused his hearing loss disability, those opinions are not competent evidence under the facts of this case.  As demonstrated by the expert opinion in this case, hearing loss has different causes and the Veteran's circumstances include several possible causes for his hearing loss.  The question of whether his hearing loss is due to service is therefore a complex one and not expertise is needed to provide competent nexus information.  There is no evidence that the Veteran or his family members have expertise in determining the cause of hearing loss manifesting years after exposure to loud noise.  

Finally, his hearing loss has been attributed by the January 2013 VA examiner to microvascular compromise, secondary to diabetes.  This is evidence of aggravation of his hearing loss and, as it is related to a non-service connected disability, is evidence against the claim.  Ultimately, the most probative evidence of record with regard to the cause of the Veteran's hearing loss disability is the unfavorable January 2013 opinion.  

For the reasons sated above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss. Therefore, this claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


II.B.  Service Connection Merits - Tinnitus 

As for tinnitus, the Veteran claims to have ringing in both ears caused by military service.  During the examination he reported that tinnitus started ears ago, but was unable to provide a specific onset date.  See January 2013 VA Audiology Examination.  The Veteran does not provide any further specific allegations or details with regards to his tinnitus claim.

Service treatment records are comprehensive and detailed.  As stated above, there was mention of ear, nose or throat trouble, but findings of normal ears.  From August 1963 forward, the earliest date the Veteran could assert that he had ringing in his ears, service treatment records document that he sought treatment for numerous symptoms including vision difficulty, liver pain, cough and cold symptoms, and early ejaculation.  However, he did not mention tinnitus or ringing in the ears during service. 

Service treatment records document January 1962 reports of ear, nose or throat trouble, but do not provide specifications.  However, in August 1963 he had audiometric testing for induction purposes, and denied ear, nose or throat trouble.  The Veteran's June 1965 Medical Examination report for purposes of separation includes a report of ear trouble, but does not list any symptoms.

The report of the January 2013 audiology examination includes a statement that the examiner reviewed the Veteran's claims file and the examiner referred to evidence contained in the service treatment records.  The examiner stated that the Veteran reports tinnitus that started "years ago" but he did not provide a specific onset date.  The examiner found that it is less likely than not that the Veteran's tinnitus is caused by or a result of military noise exposure.  In support of this opinion, the examiner indicated that current audiometric findings do not suggest noise induced hearing loss, as it has been 47 years since the Veteran was in service, which is enough time for age effects and other environmental factors to influence hearing sensitivity.  

The Board finds the January 2013 examiner's opinion to be well reasoned and thorough, having considered the entire record, including service treatment records, as well as the Veteran's historical accounts and providing specific medical evidence for the opinion rendered.  Therefore, the January 2013 examination report warrants probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions"). 

Post-service medical records do not document ongoing reports of tinnitus or ringing in the ears.  On the contrary, February 2012 VA treatment records review of symptoms indicate that the Veteran did not complain of tinnitus or ringing in the ears.  There are no other reports of tinnitus or ringing in the ears in any treatment or medical record.

After review of all relevant evidence of record, the Board concludes that any current tinnitus suffered by the Veteran did not have onset during his active service and was not caused by his active service, including by exposure to noise in service.  In this case, the Board notes that the Veteran reported during the January 2013 VA examination that he has tinnitus that started "years ago" but did not provide a specific onset date.  Given the Veteran's uncertainty of when tinnitus symptoms started, the lack of complaints of tinnitus or ringing in the ears in service and post-service treatment records until a January 2013 VA examination (approximately 47 years after military service), the Board finds that the evidence tends to show that the Veteran had no symptoms of tinnitus during service or for almost half a century following separation from service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"). 

Given the extent of his reports found in the service treatment records, which appear complete and are detailed, and include reports for other symptoms not all of which were more serious than ringing in the ears, if he had symptoms of tinnitus, such as ringing in the ears, during service, it is reasonable to find that he would have reported them and there would be documentation of the symptoms in his service treatment records.  His reports that he had tinnitus attributed to service and continuing to the present are not credible. Given the extent of his reports found in post-service treatment records and his actions in waiting till October 2012 to seek VA benefits for tinnitus, if he experienced symptoms of tinnitus in the years since service there would be documentation in VA treatment records, which are detailed and complete.

As to his family members' reports, which do not specifically address tinnitus, the analysis already provided with regard to the hearing loss claim applies.  Finally, his tinnitus has been attributed by the January 2013 VA examiner to microvascular compromise, secondary to diabetes.  This is evidence of aggravation of his tinnitus and, as it is related to a non-service connected disability, is evidence against the claim. 

For the reasons sated above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  Therefore, this claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


